Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Daniel J. Burnham Reg#:39618 on 07/11/22.

The application has been amended as follows: 

Amend claim 19 as follows:

19.	The method of claim 15, wherein the first elastic structure transitions from a first shape to a second shape during the engagement of the first guide portion with the first curved middle region of the first elastic structure.


2.	Claims 1-2, 7-11, 13-16, 19-23 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the system as respectively recited in independent claims 1 & 15 and at least in part, because independent claim 1 recites the limitations: “… each of the elongated guide slots of the first and second rails are U-shaped and defined by two opposing walls and a connecting wall between the two opposing walls; a first elastic structure formed as part of one of the opposing walls of the first rail and separated from the connecting wall by a slot in the one of the opposing walls such that the first elastic structure has two first fixed ends and a first curved middle region between the two first fixed ends, the first elastic structure being a thin member such that the first curved middle region has first upper and lower curved surfaces that are curved downwardly toward the elongated guide slot to form a bow shape for the first elastic structure, the first lower curved surface defining a first engagement portion extending into the elongated guide slot of the first rail; and a second elastic structure formed as part of one of the opposing walls of the second rail and separated from the connecting wall by a slot in the one of the opposing walls such that the second elastic structure has two second fixed ends and a second curved middle region between the two second fixed ends, the second elastic structure being a thin member such that the second curved middle region has second upper and lower curved surfaces that are curved downwardly toward the elongated guide slot to form a bow shape for the second elastic structure, the second lower curved surface defining, a second engagement portion extending into the elongated guide slot of the second rail…”, and 
	Independent claim 15 recites the limitations: “…limiting movement of the electronics module in a direction generally perpendicular to the movement toward the mating connector, the movement being limited by engagement of the first guide portion with a first curved 4855-5162-4741.1Page 4 of 9077369/10906OUSPTApplication No. 16/947,842Response to Final Office Action issued April 26, 2022middle region of the first elastic structure associated with the first rail, and wherein the first elastic structure extends into the first guide slot from one wall of the first pair of opposing walls toward the other wall of the first pair of opposing walls, the first elastic structure being formed as part of one of the opposing walls of the first rail and being separated from the connecting wall by a slot in the one of the opposing walls such that the first elastic structure has two first fixed ends and the first curved middle region between the two first fixed ends, the first elastic structure being a thin member such that the first curved middle region has first upper and lower curved surfaces that are curved downwardly toward the elongated guide slot to form a bow shape for the first elastic structure.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 & 15 are believed to render said claim(s) and all claims depending therefrom (claims 2, 7-11, 13-14, 16, 19-23) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835